Whitaker, Judge,
concurring:
I concur in the result, because of the provisions of article 15 of the contract conferring jurisdiction on the defendant’s contracting officer to settle all disputes and making his decision “final and conclusive.” Although it is surprizing that they should do so, it is nevertheless within the power of parties to agree to leave to one of them the settlement of any disputes under the contract if they choose. This is what the parties did in this case, and they are bound by it. The contracting officer has interpreted the word “overtops” to mean flooding. I think that interpretation wrong, but under the contract this court is without power to substitute its construction for that of the so-called arbiter agreed on by the parties.
I think the plaintiff is entitled to recover except for this provision.